NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted June 17, 2010∗
                                     Decided June 23, 2010


                                                Before

                                FRANK H. EASTERBROOK , Chief Judge

                                JOHN L. C OFFEY, Circuit Judge

                                ANN C LAIRE WILLIAMS, Circuit Judge


No. 09-2750                                                       Appeal from the United
                                                                  States District Court for the
ROLAND C. SPERBERG,                                               Southern District of Indiana,
     Petitioner-Appellant,                                        Terre Haute Division.

                v.                                                No. 2:09-cv-22-WTL-JMS
                                                                  William T. Lawrence, Judge.
HELEN J. MARBERRY,
     Respondent-Appellee.



                                                 Order

       The judgment of the district court dismissing Sperberg’s petition under 28 U.S.C.
§2241 for want of jurisdiction is incompatible with Collins v. Holinka, 510 F.3d 666 (7th
Cir. 2007), which holds that a prisoner’s use of the one collateral attack allowed under
28 U.S.C. §2255(h) does not deprive a district court of subject-matter jurisdiction to
entertain a later petition under §2241. Whether the proceeding is allowable under
§2255(e) is a question on the merits; it does not affect subject-matter jurisdiction.


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-2750                                                                  Page 2

Compare In re Davenport, 147 F.3d 605 (7th Cir. 1998), with Taylor v. Gilkey, 314 F.3d 832
(7th Cir. 2002).

        On remand, the district court should reconsider its decision in light of Welch v.
United States, 604 F.3d 402 (7th Cir. 2010), and the position asserted in the brief for the
respondent warden filed in this court on May 24, 2010. We leave to the discretion of the
district court whether it is appropriate to appoint a lawyer to serve as amicus curiae in
support of the position that this situation is covered by Taylor rather than Davenport.